Name: Commission Regulation (EEC) No 2667/89 of 29 August 1989 on the supply of various lots of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 9. 89 Official Journal of the European Communities No L 257/5 COMMISSION REGULATION (EEC) No 2667/89 of 29 August 1989 on the supply of various lots of white sugar as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, \ THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 5 291 tonnes of sugar ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 August 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6. 1989, p. 1 . V) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 257/6 Official Journal of the European Communities 2. 9 . 89 ANNEX I 1 . Operation No ('): 232/89 2. Programme : 1988 3. Recipient : M. G. Coosemans, UNHCR, Case Postale 2500, CH-1211 Geneva 2 Depot, tel. 39 81 11 , telex 27492 UNHCR CH 4. Representative of the recipient (2) Q : The UNHCR Regional Liaison Representative for Africa, Ground Floor, EEC Building, Bole Road Higher 18, Kebele 26, House No 519, 001 Addis Ababa, Ethi ­ opia 5. Place or country of destination : Ethiopia 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) (*) (6) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 ) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 100 tonnes 9 . Number of lots : one 10. Packaging and marking (l0) : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kg Marking on bags (at least 5 cm high) : 'ACTION No 232/89 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR ASSISTANCE PROGRAMME / FOR REFUGEES IN ETHIOPIA / FOR FREE DISTRIBU ­ TION / ASSAB' 1 1 . Method of mobilization (') : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 (a) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7 . 1981 , p. 4) 12. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Assab 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 31 . 10 . 1989 18. Deadline for the supply : 30. 11 . 1989 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 19 . 9. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 3 . 10 . 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 . 10. 1989 (c) deadline for the supply : 30. 11 , 1989 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (8) : Periodic refund applicable to white sugar on 17. 8 . 1989 fixed by Commission Regulation (EEC) No 2500/89 in Official Journal of the European Communities No L 240 of 17. 8 . 1989, p, 16 2. 9 . 89 Official Journal of the European Communities No L 257/7 ANNEX II 1 . Operation Nos (') : 95/89 and 96/89 2. Programme : 1989 3 . Recipient Q : World Food Programme, Via Cristoforo Colombo 426, I-00145 Rome ; telex 626675 WFP I 4. Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Ethiopia 6 . Product to be mobilized : white sugar : 7 . Characteristics and quality of the goods (3) (5) (6) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4 . 1972, p. 1 ) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 645 tonnes 9 . Number of lots : one (in two parts : A : 185 tonnes ; B : 460 tonnes) 10 . Packaging and marking (10) : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kg Marking on bags (at least 5 cm high) : A : 'ACTION No 95/89-ETHIOPIA 0388401 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / ASSAB' B : 'ACTION No 96/89-ETHIOPIA 0388501 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / ASSAB' 11 . Method of mobilization (*) : sugar produced in the Community 's defined at (a) and (b) in the sixth subparagraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient : 1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 31 . 10 . 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 19 . 9 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission --of tenders : 3 . 10 . 1989 at 12 noon (b) period for making the goods available at the port of shipment : 15 . 10 . to 15. 11 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi , B-l 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (") : Periodic refund applicable to white sugar on 17. 8 . 1989 fixed by Commission Regulation (EEC) No 2500/89 in Official Journal of the European Communities No L 240 of 17. 8. 1989, p. 16 No L 257/8 Official Journal of the European Communities 2. 9. 89 ANNEX III 1 . Operation No ('): 354/89  Commission Decision of 30. 7. 1987 2. Programme : 1987 3. Recipient : Comores 4. Representative of the recipient (2) : Mr Said Ahmed Said Ali, Ministre des Finances, Moroni, BP 324, tel. 217 67, Moroni 5. Place or country of destination : Comores 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 ) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 100 tonnes 9. Number of lots : one (in two parts : A  60 tonnes ; B  40 tonnes) 10. Packaging and marking (l0) : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kg Marking on bags (at least 5 cm high) : 'ACTION N" 354/89 / SUCRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE ISLAMIQUE DES COMORES / DESTINÃ  Ã LA VENTE' 11 . Method of mobilization ( ®) : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 (a) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : A : Moroni, B : Mutsamudu 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 31 . 10. 1989 18 . Deadline for the supply : 30. 11 . 1989 19. Procedure for -determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 19. 9. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 3 . 10 . 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 . 10 . 1989 (c) deadline for the supply : 30. 11 . 1989 22. Amount of the tendering security : ECU 15 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ( ®) : Periodic refund applicable to white sugar on 17. 8 . 1989 fixed by Commission Regulation (EEC) No 2500/89 in Official Journal of the European Communities No L 240 of 17. 8 . 1989, p. 16 2. 9. 89 Official Journal of the European Communities No L 257/9 ANNEX IV 1 . Operation No ('): 27/89 2. Programme : 1988 3 . Recipient : ICRC, 17, avenue de la Paix, CH-1211 GenÃ ¨ve ; telex 22269 CICR-CH 4. Representative of the recipient (2) f) : DelegaÃ §Ã £o do ComitÃ © Internacional da Cruz Vermelha  Travessa de JoÃ £o Seca n ° 14  Caixa postal 2501  Luanda  RepÃ ºblica Popular de Angola  Tel . 9 33 82 / 9 22 25  Telex 3353 CICV AN 5. Place or country of destination : Angola 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) (*) (6) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 ) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 20 tonnes 9 . Number of lots : one 10. Packaging and marking (l0) : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kg Marking on bags : a red cross 10 x 10 cm followed by, in letters (at least 5 cm high) : 'ACÃ Ã O N ° 27/89 / AO- 147 / AÃ Ã CAR / DONATIVO DA COMUNIDADE ECONÃ MICA EURO ­ PEIA / DISTRIBUIÃ Ã O GRATUITA / LOBITO' 1 1 . Method of mobilization (9) : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 (la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lobito 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 31 . 10. 1989 18 . Deadline for the supply : 30. 11 . 1989 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 19 . 9. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 3 . 10. 1989 at 12 noon (b) period for making the goods available at the port of shipment : 15. to 31 . 10 . 1989 (c) deadline for the supply : 30. 11 . 1989 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (8) : Periodic refund applicable to white sugar on 17. 8 . 1989 fixed by Commission Regulation (EEC) No 2500/89 in Official Journal of the European Communities No L 240 .of 17. 8 . 1989, p. 16 No L 257/10 Official Journal of the European Communities 2. 9 . 89 ANNEX V 1 . Operation Nos (') : 311 /89 to 313/89 2. Programme : 1989 3 . Recipient O C2) : UNRWA Headquarters, Vienna International Centre, PO Box 700, A-1400 Vienna, telex 135310 UNRWA A 4. Representative of the recipient (2) :  A : Latakia Port (312/89): UNRWA Field Supply and Transport Officer, Syrian Arab Republic, PO Box 4313, Damascus, Syrian Arab Republic  B : Aqaba Port (313/89) : UNRWA Field Supply and Transport Officer, Jordan, PO Box 484, Amman, Jordan  C : Ashdod Port (311 /89): UNRWA Field Supply and Transport Officer, West Bank, PO Box 19149, Jerusalem, Israel 5 . Place or country of destination : Syrian Arab Republic ; Jordan ; Israel 6 . Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) (l3) : white sugar of category 2 standard quality [Council Regulation (EEC) No 793/72 (Official Journal of the European Communities No L 94 of 21 April 1972, page 1 )] meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (Official Journal of the European Communities No L 246 of 27 September 1977, page 12) 8 . Total quantity : 1 772 tonnes 9 . Number of lots : 3 (A : 241 tonnes ; B : 51 1 tonnes ; C : 1 020 tonnes) 10 . Packaging and marking (,0): new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420, net capacity 50 kg (in 20-foot containers 'FLC/LCL ship ­ per's count-load and stowage ) (16) Marking on bags (at least 5 cm high) :  A : 'ACTION No 312/89 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATAKIA'  B : 'ACTION No 313/89 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA'  C : 'ACTION No 311 /89 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD* 11 . Method of mobilization (') : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 (a) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : A : Latakia ; B : Aqaba ; C : Ashdod (l4) 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 31 . 10. 1989 18 . Deadline for the supply : 30. 11 . 1989 1 9 . Procedure for determining the costs of supply : invitation to tender 2. 9 . 89 Official Journal of the European Communities No L 257/ 11 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 19 . 9 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 3 . 10 . 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 . 10. 1989 (c) deadline for the supply : 30. 11 . 1989 22. Amount of the tendering security (4) : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (8) : Periodic refund applicable to white sugar on 17. 8 . 1989 fixed by Commission Regulation (EEG) No 2500/89 in Official Journal of the European Communities No L 240 of 17.-8 . 1989, p. 16 No L 257/12 Official Journal of the European Communities 2. 9 . 89 ANNEX VI 1 . Operation No (l): 165/89 2. Programme : 1988 : 490 tonnes ; 1989 : 844 tonnes 3. Recipient (7) (15) : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5 . Place or country of destination : Peru (38 tonnes), Uruguay (54 tonnes), Dominica (18 tonnes), Guinea Bissau (36 tonnes), Niger (38 tonnes), Senegal (40 tonnes), Angola (58 tonnes), Equatorial Guinea (18 tonnes), Zaire (200 tonnes), Mozambique (196 tonnes), Uganda (38 tonnes), Tanzania (36 tonnes), India (250 tonnes), Burundi (38 tonnes), Madagascar (74 tonnes), Malawi (18 tonnes), Egypt (108 tonnes) C7), Burkina Faso (18 tonnes), Zambia (40 tonnes), Liberia ( 18 tonnes) 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) (*) (6) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )) meeting the requirements set out in Article 3 (3) of Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 1 334 tonnes 9. Number of lots : one 10. Packaging and marking (10)(n): new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kg (in 20-foot containers) Marking on bags (at least 5 cm high) : 'ACTION No 165/89 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION / SUGAR' 11 . Method of mobilization Q : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7 . 1981 , p. 4) = 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 31 . 10 . 1989 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 19 . 9. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 3 . 10 . 1989 at 12 noon (b) period for making the goods available at the port of shipment : 15 . 10 . to 15. 11 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4): Bureau de l aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (') : Periodic refund applicable to white sugar on 17. 8 . 1989 fixed by Commission Regulation (EEC) No 2500/89 in OJ No L 240, 17. 8 . 1989, p. 16 2. 9 . 89 Official Journal of the European Communities No L 257/ 13 ANNEX VII 1 . Operation No ('): 336/89 2. Programme : 1989 3. Recipient (7) (1S) : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Chile (18 tonnes), Nicaragua (20 tonnes), Algeria (36 tonnes), Sudan (536 tonnes) 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) (*) (6) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )) meeting the requirements set out in Article 3 (3) of Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9. 1977, p. 12) 8 . Total quantity : 610 tonnes 9. Number of lots : one 10. Packaging and marking (l0) : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kg (in 20-foot containers) Marking on bags (at least 5 cm high) : ¢ACTION No 336/89 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION / SUGAR' 11 . Method of mobilization (9) : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 31 . 10. 1989 18 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 19 . 9 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 3 . 10 . 1989 at 12 noon (b) period for making the goods available at the port of shipment : 15 . 10 . to 15 . 11 . 1989 (c) deadline for the supply : 22 . Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4): Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (") : Periodic refund applicable to white sugar on 17. 8 . 1989 fixed by Commission Regulation (EEC) No 2500/89 in OJ No L 240, 17. 8 . 1989, p. 16 No L 257/ 14 Official Journal of the European Communities 2. 9. 89 ANNEX VIII 1 . Operation No ('): 457/89 to 460/89 2. Programme : 1989 3. Recipient (7) ( ,s) : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Lebanon 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) (6) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )) meeting the requirements set out in Article 3 (3) of Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 510 tonnes 9. Number of lots : one 10. Packaging and marking (l0)(") : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kg (in 20-foot containers) Marking on bags (at least 5 cm high) : 51 tonnes : ¢ACTION No 457/89 / SUGAR / 90317 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' 51 tonnes : 'ACTION No 458/89 / SUGAR / 90320 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' 204 tonnes : 'ACTION No 459/89 / SUGAR / 90437 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' 204 tonnes : 'ACTION No 460/89 / SUGAR / 93302 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' 11 . Method of mobilization Q ; sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 31 . 10 . 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 19. 9 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 3 . 10 . 1989 at 12 noon (b) period for making the goods available at the port of shipment : 15. 10 . to 15. 11 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de lÃ Loi, B- 1 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer^8) : Periodic refund applicable to white sugar on 17. 8 . 1989 fixed by Commission Regulation (EEC) No 2500/89 in OJ No L 240, 17. 8 . 1989, p. 16 2. 9 . 89 Official Journal of the European Communities No L 257/ 15 ANNEX IX 1 . Operation No ('): 375/89 2. Programme : 1989 3. Recipient : M. G. Coosemans, UNHCR, Case Postale 2500, CH-1211 Geneva 2 Depot, 739 39 81 11 , telex 27492 UNHCR CH 4. Representative of the recipient (2) f) : Croissant Rouge AlgÃ ©rien, 1 5 bis, Boulevard Mohamed 5, Alger, (telex 52914) 5. Place or country of destination : Algeria 6. Product to be mobilized : white sugar 7 . Characteristics and quality of the goods (3) (*) (*) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 ) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9. 1977, p. 12) 8 . Total quantity : 200 tonnes 9. Number of lots : one 10. Packaging and marking (") : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kg Marking on bags (at least 5 cm high) : 'ACTION N0 375/89 / SUCRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE AU PROGRAMME DU H.C.R. EN FAVEUR DES RÃ FUGIÃ S SAHRAOUIS EN ALGÃ RIE / POUR DISTRIBUTION GRATUITE / ALGER' 1 1 . Method of mobilization f) : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 (a) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 12. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Algiers 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 31 . 10 . 1989 18 . Deadline for the supply : 30. 11 . 1989 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 19. 9. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 3 . 10. 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 10 to 15. 11 . 1989 (c) deadline for the supply : 30. 11 . 1989 22. Amount of the tendering security : ECU 15 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (8) : Periodic refund applicable to white sugar on 17. 8 . 1989 fixed by Commission Regulation (EEC) No 2500/89 in OJ No L 240, 17. 8 . 1989, p. 16 No L 257/16 Official Journal of the European Communities 2. 9. 89 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 levels. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annexes,  or by telecopier on one of the following numers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (*) The successful tenderer shall give the beneficiaries representatives at the time of delivery, a health certifi ­ cate. (6) The successful tenderer shall give the beneficiaries' representatives at the time of delivery, a certificate of origin. Q The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (8) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annexes. 0 The rule provided at the second indent in point (a) of Article 18 (2) of Regulation (EEC) No 2103/77 is binding for determination of the sugar category. ( 1#) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (") The successful tenderer has to submit to the recipient's agent complete packing list of each container, specifying numer of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. Shipment to take place in 20 foot containers, conditions FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position of the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The provisional of Article 13 (2), second subpara ­ graph, of REgulation (EEC) No 2200/87 shall not apply. ( I2) The supplier is to detail the Manager, Supply Division, UNRWA, Vienna, by telex 135310 UNRWA A, the name of the carrying vessel, namens and addresses of shipping agent and insurance agent at port of discharge. ( IJ) Certificates and documents required for each shipment :  one original and two copies of insurance certificate,  one original and two copies of health certificate,  one original and two copies of inspection certificate regarding quality, quantity and packing,  one certificate of non-contaminatio nby radioactivity.: (H) Ashdod : Consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net ; not more than 30 containers are to be shipped on any vessel . (1S) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¹tz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. 2. 9 . 89 Official Journal of the European Communities No L 257/ 17 ( 16) Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  should containers be used on a FCL/FCL of LCL/FCL basis, all costs of unloading and transportation from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient,  should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and transpor ­ tation from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned paragraph 5 (a) of Article 14, the LCL charges (destuffing of the goods), the local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. ( 17) The radioactivity certificate must be endorsed by an Egyptian Embassy or consulate.